Citation Nr: 1300364	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of L4-S1 with restricted and painful motion.





REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefit sought on appeal.  In October 2008, the case was remanded to the RO for further development.  The case is now under the jurisdiction of the Denver RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 statement, the Veteran indicated that she would like to appear before the Board and state her position concerning VA's denial of her claim for increase.  Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to a Veteran who requests one and is willing to appear in person.  The Veteran has not been afforded a hearing or otherwise indicated that she wishes to withdraw her September 2012 request.  Therefore, this action must be performed before adjudicating the claim.  38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an in-person Board hearing at the RO, or for a Board videoconference hearing, in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.700(e), 20.704 (2012).  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


